Case 3:18-cv-13880-PGS-LHG Document 16 Filed 03/28/19 Page 1 of 1 PageID: 50




                                            UNITED STATES DISTRICT COURT
                                               DISTRICT OF NEW JERSEY
                                                 TRENTON VICINAGE

    THE INDEPENDENCE PROJECT, INC.
    and RONALD MOORE,

                        Plaintiffs,

    VS.                                                       : Case No. 3: l8-cv-l 3 880-PGS-LHG

    LAKEHURST CIRCLE ASSOCIATES I, LLC, and
    LAKEHURST CIRCLE ASSOCIATES II, LLC.

                       Defendants.



                                      ORDER OF DISMISSAL WITH PREJUDICE

               THIS MATTER is before the Court upon the Stipulation of Voluntary Dismissal With

     Prejudice. The Court having carefully reviewed said Stipulation and after due consideration, it is

               ORDERED AND ADJUDGED as follows:

               1.       The Stipulation of Voluntary Dismissal With Prejudice filed herein by the

    Plaintiffs, and the Defendants, be and the same is hereby approved;

              2.        The above-styled cause be and the same is hereby DISMISSED with prejudice;

              3.        The Court retains jurisdiction of the above-styled cause solely for the purpose of

    enforcing the Settlement Agreement; and

              4.        To the extent not otherwise disposed of herein, au pending Motions are hereby

   DENIED as moot.

             DONE      AND
                               ORDERED in Chambers at                                     this   2-WY day
   of_/))aj__,2Ol9.


                                                     UNITED STATES DISTRICT JUDGE
   Copies furnished to:
   Attorneys of record


                                                       12
   Proposed Settlement Agreement_Rev2_SAI-IC.Docx
